Case 5:19-cv-05075-TLB Document 45             Filed 08/21/20 Page 1 of 3 PageID #: 495




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

JULIAN PRATT WATERMAN ARCHER
and JANE GOCHENOUR ARCHER                                                       PLAINTIFFS

V.                               CASE NO. 5:19-CV-5075

STANLEY V. BOND
and STANLEY V. BOND, LTD.                                                    DEFENDANTS

                                  OPINION AND ORDER

       Currently before the Court are a Motion to Exclude Expert (Doc. 30) and Brief in

Support (Doc. 30) filed by Defendants Stanley V. Bond and Stanley V. Bond, Ltd.

(collectively, “Bond”).   Plaintiffs Julian Pratt Waterman Archer and Jane Gochenour

Archer (collectively, “the Archers”) filed a Response in Opposition to the Motion (Doc. 40).

       Bond contends that the Archers’ expert witness, Linda McAleer, is not qualified to

offer expert testimony because “the crux of the case” involves a Chapter 11 bankruptcy,

and Ms. McAleer has never handled a Chapter 11 case, much less one in Arkansas.

Bond also seeks to exclude Ms. McAleer’s expert testimony because she applied the

“wrong legal standard” for legal malpractice claims under Arkansas law.

       The decision whether to exclude expert testimony is committed to a district court’s

discretion—subject, of course, to the Federal Rules of Evidence, including Rule 702.

Johnson v. Mead Johnson & Co., LLC, 754 F.3d 557, 561 (2014). Rule 702 states that:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:
       (a) the expert’s scientific, technical, or other specialized knowledge will help
       the trier of fact to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data; (c) the testimony is the
       product of reliable principles and methods; and (d) the expert has reliably
       applied the principles and methods to the facts of the case.




                                              1
Case 5:19-cv-05075-TLB Document 45            Filed 08/21/20 Page 2 of 3 PageID #: 496




       The proponent of expert testimony bears the burden of showing by a

preponderance of the evidence that these requirements are satisfied, but “Rule 702 favors

admissibility if the testimony will assist the trier of fact, and doubts regarding whether an

expert’s testimony will be useful should generally be resolved in favor of admissibility.”

Clark v. Heidrick, 150 F.3d 912, 915 (8th Cir.1998) (internal citation and quotation marks

omitted). “Only if an expert’s opinion is so fundamentally unsupported that it can offer no

assistance to the jury must such testimony be excluded.” Hose v. Chi. N.W. Transp. Co.,

70 F.3d 968, 974 (8th Cir.1995) (internal quotation marks omitted).

       After due consideration of the parties’ briefing, the Court finds that Ms. McAleer is

qualified to offer expert testimony on bankruptcy law and the standards of practice for

attorneys engaged in representing debtors in federal bankruptcy proceedings. According

to her CV, Ms. McAleer graduated from law school in 2005, is licensed by the state and

federal courts of California, and maintains a practice of “handling consumer bankruptcies,

debt defense, and debt settlement.” (Doc. 40-1). She has “filed almost 500 bankruptcies

including over 420 Chapter 7s, 59 Chapter 13s and one Chapter 12.” Id. The fact that Ms.

McAleer has practiced bankruptcy law for over a decade but has never handled a Chapter

11 bankruptcy or an Arkansas bankruptcy is not disqualifying.          “Gaps in an expert

witness’s qualifications or knowledge generally go to the weight of the witness’s

testimony, not its admissibility.” Robinson v. GEICO Gen. Ins. Co., 447 F.3d 1096, 1100

(8th Cir. 2006) (quotation marks and citation omitted).

       In her deposition, Ms. McAleer explained that Mr. Bond’s representation did not

demonstrate “best practices” in advising debtors pursuing federal bankruptcy remedies.

Bond correctly objects to any expert opinions based on a best-practices standard of care.




                                             2
Case 5:19-cv-05075-TLB Document 45            Filed 08/21/20 Page 3 of 3 PageID #: 497




But the Archers maintain that they “do not intend to offer, through Ms. McAleer or

otherwise, any opinion evidence suggesting that the concept of ‘best practices’ should be

considered by the jury.” (Doc. 40, p. 4). Indeed, as Bond’s own motion concedes, Ms.

McAleer’s expert report correctly identifies the elements and standards of an Arkansas

legal malpractice claim. See Doc. 40-2, p. 7. In her report, Ms. McAleer opines as to

numerous instances and circumstances in which Bond’s representation fell below the

standard of care for an Arkansas attorney representing debtors in federal bankruptcy

proceedings. See, e.g., Doc. 40-2, pp. 8-15. Yet Bond’s motion does not engage with or

object to the offering of those opinions for any more specific reasons. Obviously, the Court

will not permit Ms. McAleer to offer opinions based on a “best practices” legal standard

and Bond should object at trial if she attempts to do so. Moreover, the Court observes

that “[v]igorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595

(1993).

       IT IS THEREFORE ORDERED that the Motion to Exclude Expert (Doc. 30) filed

by Defendants Stanley V. Bond and Stanley V. Bond, Ltd., is DENIED.

       IT IS SO ORDERED on this 21st day of August 2020.



                                                 ________________________________
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE




                                             3
